                        MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JIJDGE           Peggy Kuo                                   DATE:           12/26/19

nOCKETNUMBER:             19CR«B(FBI                                 LOO#:

DEFENDANT'S NAME:               Andrew Campos                          /                       ^
                             y Present            Not Present        v Custody              Bail

DEFENSE COUNSEL:                              tA»ri^riY-                            ^
                                  Federal Defender          CJA               Retained

A.U.S.A:                                                    CLERK:     Felix Chin

INTERPRETER :                                            (Language!

   Defendant arraigned on the :        indictment      superseding indictment           probation violation
      Defendant pleads NOT GUILTY to ALL counts.
 J    DETENTION HEARING Held.                     Defendant's first appearance.
       ^ Bond set at                 S"                     Defendant v released           held pending
           ,   satisfaction of bond conditions.
       /       Defendant advised of bond conditions set by the Court and signed the bond.
               Surety(ies)sworn,advised of bond obligations by the Court and signed the bond.
               (Additional) surety/ies to co-sign bond by
               After hearing. Court orders detention in custody.         Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

      Order ofExcludable Delay/Speedy Trial entered. Start                          Stop

      Medical memo issued.

      Defendant failed to appear, bench warrant issued.

      Status conference set for                                      before Judge

Other Rulings:
